UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :               03/12/2020
                                              Plaintiff,      :
                                                              :     19 Cr. 679 (LGS)
                            -against-                         :
                                                              :       AMENDED
 SAMUEL SAUNDERS,                                             :   SCHEDULING ORDER
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

           WHEREAS a conference was held before the Court on March 12, 2020. For the reasons

stated on the record, it is hereby

           ORDERED that the parties shall file by May 4, 2020 any motions in limine, and by

May 11, 2020, any responses to the motions. It is further,

           ORDERED that the parties shall file by May 18, 2020, a joint statement as provided in

the Court’s Individual Rule H.1., a joint proposed voir dire, joint proposed requests to charge, and

a joint proposed verdict sheet, in each case noting any disagreements between the parties. It is

further,

           ORDERED that the final pretrial conference currently scheduled for April 6, 2020 is

adjourned to May 26, 2020 at 11:00 a.m. in Courtroom 1106 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York, 10007. It is further,

           ORDERED that at the final pretrial conference, the Government shall provide the Court

and the Defendant with a list of anticipated witnesses and exhibits, and the Defendant shall

provide the Court and the Government with a list of potential witnesses for purposes of voir dire.

In addition, the parties shall be prepared to discuss with the Court the number of trial days

needed. It is further,
       ORDERED that the jury trial is currently scheduled to begin on April 13, 2020, is

adjourned to June 1, 2020 at 9:45 a.m. The parties are reminded that any discussions regarding

the possible disposition of this matter will not stay this schedule. Furthermore, no extensions will

be granted absent extraordinary circumstances. It is further,




Dated: March 12, 2020
       New York, New York
